Exhibit 10.3

 



STOCK ESCROW AGREEMENT

 

STOCK ESCROW AGREEMENT, dated as of March 23, 2015 (“Agreement”), by and among
HARMONY MERGER CORP., a Delaware corporation (“Company”), ERIC S. ROSENFELD,
DAVID D. SGRO, GREG MONAHAN, THOMAS KOBYLARZ, JOHN SCHAUERMAN, ADAM SEMLER,
LEONARD B. SCHLEMM, JOEL GREENBLATT, JEFF HASTINGS, COVALENT CAPITAL PARTNERS
MASTER FUND, L.P., NPIC LIMITED, THE K2 PRINCIPAL FUND L.P., HALCYON MASTER FUND
L.P., ROSENFELD CHILDREN’S SUCCESSOR TRUST and DKU 2013 LLC (“Initial
Stockholders”) and CONTINENTAL STOCK TRANSFER & TRUST COMPANY, a New York
corporation (“Escrow Agent”).

 

WHEREAS, the Company has entered into an Underwriting Agreement, dated as of
March 23, 2015 (“Underwriting Agreement”), with Cantor Fitzgerald & Co. (“Cantor
Fitzgerald”) acting as representative of the several underwriters (collectively,
the “Underwriters”), pursuant to which, among other matters, the Underwriters
have agreed to purchase 10,000,000 units (“Units”) of the Company, plus an
additional 1,500,000 Units if the Underwriters exercise their over-allotment
option in full. Each Unit consists of one share of common stock of the Company,
par value $0.0001 per share (“Common Stock”), and one warrant to purchase one
share of Common Stock (as more fully described in the Company’s final
Prospectus, dated March 23, 2015 (“Prospectus”), comprising part of the
Company’s Registration Statement on Form S-1 (File No. 333-197330) under the
Securities Act of 1933, as amended (“Registration Statement”), declared
effective on March 23, 2015 (“Effective Date”) and hereinafter referred to as a
“Business Combination”).

 

WHEREAS, the Initial Stockholders have agreed as a condition of the sale of the
Units to deposit their shares of Common Stock of the Company, as set forth
opposite their respective names in Exhibit A attached hereto (collectively
“Escrow Shares”), in escrow as hereinafter provided.

 

WHEREAS, the Company and the Initial Stockholders desire that the Escrow Agent
accept the Escrow Shares, in escrow, to be held and disbursed as hereinafter
provided.

 

IT IS AGREED:

 

1.    Appointment of Escrow Agent. The Company and the Initial Stockholders
hereby appoint the Escrow Agent to act in accordance with and subject to the
terms of this Agreement and the Escrow Agent hereby accepts such appointment and
agrees to act in accordance with and subject to such terms.

 

2.    Deposit of Escrow Shares. On or before the Effective Date, each of the
Initial Stockholders shall deliver to the Escrow Agent certificates representing
such Initial Stockholder’s respective Escrow Shares, to be held and disbursed
subject to the terms and conditions of this Agreement. Each of the Initial
Stockholders acknowledges that the certificate representing such Initial
Stockholder’s Escrow Shares is legended to reflect the deposit of such Escrow
Shares under this Agreement.  

 



 

 

 

3.    Disbursement of the Escrow Shares.

 

3.1       The Escrow Agent shall hold the Escrow Shares during the period (the
“Escrow Period”) commencing on the date hereof and ending (i) for 50% of the
Escrow Shares, on the earlier of (x) one year after the date of the consummation
of the Company’s initial Business Combination and (y) the date on which the
closing price of the Company’s Common Stock equals or exceeds $12.50 per share
(as adjusted for stock splits, stock dividends, reorganizations and
recapitalizations) for any 20 trading days within any 30-trading day period
commencing after the Company’s initial Business Combination and (ii) for the
remaining 50% of the Escrow Shares, one year after the date of the consummation
of an initial Business Combination. The Company shall promptly provide notice of
the consummation of a Business Combination to the Escrow Agent. Upon completion
of the Escrow Period, the Escrow Agent shall disburse such amount of each
Initial Stockholder’s Escrow Shares (and any applicable share power) to such
Initial Stockholder; provided, however, that if the Escrow Agent is notified by
the Company pursuant to Section 6.7 hereof that the Company is being liquidated
at any time during the Escrow Period, then the Escrow Agent shall promptly
destroy the certificates representing the Escrow Shares; provided further,
however, that if, within one year after the Company consummates a Business
Combination, the Company (or the surviving entity) subsequently consummates a
liquidation, merger, stock exchange or other similar transaction which results
in all of the stockholders of such entity having the right to exchange their
shares of Common Stock for cash, securities or other property, then the Escrow
Agent will, upon receipt of a notice executed by the Chairman of the Board,
Chief Executive Officer or other authorized officer of the Company, in form
reasonably acceptable to the Escrow Agent, certifying that such transaction is
then being consummated or such conditions have been achieved, as applicable,
release the Escrow Shares to the Initial Stockholders. The Escrow Agent shall
have no further duties hereunder after the disbursement or destruction of the
Escrow Shares in accordance with this Section 3.

 

3.2       Notwithstanding Section 3.1, if the Underwriters do not exercise their
over-allotment option to purchase an additional 1,500,000 Units of the Company
in full within 45 days of the date of the Prospectus (as described in the
Underwriting Agreement), the Initial Stockholders agree that the Escrow Agent
shall return to the Company for cancellation, at no cost, the number of Escrow
Shares held by each such holder determined by multiplying (a) the product of (i)
575,000, multiplied by (ii) a fraction, (x) the numerator of which is the number
of Escrow Shares held by each such holder, and (y) the denominator of which is
the total number of Escrow Shares, by (b) a fraction, (i) the numerator of which
is 1,500,000 minus the number of shares of Common Stock purchased by the
Underwriters upon the exercise of their over-allotment option, and (ii) the
denominator of which is 1,500,000. The Company shall promptly provide notice to
the Escrow Agent of the expiration or termination of the Underwriters’
over-allotment option and the number of Units, if any, purchased by the
Underwriters in connection with their exercise thereof.

 

4.    Rights of Initial Shareholders in Escrow Shares.

 

4.1       Voting Rights as a Stockholder. Subject to the terms of the Insider
Letters described in Section 4.4 hereof and except as herein provided, the
Initial Stockholders shall retain all of their rights as stockholders of the
Company during the Escrow Period, including, without limitation, the right to
vote such shares. 

 



2

 

 

4.2       Dividends and Other Distributions in Respect of the Escrow Shares.
During the Escrow Period, all dividends payable in cash with respect to the
Escrow Shares shall be paid to the Initial Stockholders, but all dividends
payable in stock or other non-cash property (“Non-Cash Dividends”) shall be
delivered to the Escrow Agent to hold in accordance with the terms hereof. As
used herein, the term “Escrow Shares” shall be deemed to include the Non-Cash
Dividends distributed thereon, if any.

 

4.3       Restrictions on Transfer. During the Escrow Period, the only permitted
transfers of the Escrow Shares will be (i) amongst the Initial Stockholders or
their affiliates or to the Company’s officers, directors and employees, (ii) by
bona fide gift to a member of the Initial Stockholder’s immediate family or to a
trust, the beneficiary of which is the Initial Stockholder or a member of the
Initial Stockholder’s immediate family for estate planning purposes, (iii) by
virtue of the laws of descent and distribution upon death of the Initial
Stockholder, (iv) pursuant to a qualified domestic relations order, (v) by
certain pledges to secure obligations incurred in connection with purchases of
the Company’s securities, (vi) by private sales made at or prior to the
consummation of a Business Combination at prices no greater than the price at
which the Escrow Shares were originally purchased or (vii) to the Company for
cancellation in connection with the consummation of a Business Combination, in
each case, except for clause (vii), on the condition that such transfers may be
implemented only upon the respective transferee’s written agreement to be bound
by the terms and conditions of this Agreement and of the Insider Letter (as
defined below) signed by the Initial Stockholder transferring the Escrow Shares.

 

4.4       Insider Letters. Each of the Initial Stockholders has executed a
letter agreement with Cantor Fitzgerald and the Company, dated as indicated on
Exhibit A hereto, and the form of which is filed as an exhibit to the
Registration Statement (“Insider Letter”), respecting the rights and obligations
of such Initial Stockholder in certain events, including but not limited to the
liquidation of the Company.

 

5.    Concerning the Escrow Agent.

 

5.1       Good Faith Reliance. The Escrow Agent shall not be liable for any
action taken or omitted by it in good faith and in the exercise of its own best
judgment, and may rely conclusively and shall be protected in acting upon any
order, notice, demand, certificate, opinion or advice of counsel (including
counsel chosen by the Escrow Agent), statement, instrument, report or other
paper or document (not only as to its due execution and the validity and
effectiveness of its provisions, but also as to the truth and acceptability of
any information therein contained) which is believed by the Escrow Agent to be
genuine and to be signed or presented by the proper person or persons. The
Escrow Agent shall not be bound by any notice or demand, or any waiver,
modification, termination or rescission of this Agreement unless evidenced by a
writing delivered to the Escrow Agent signed by the proper party or parties and,
if the duties or rights of the Escrow Agent are affected, unless it shall have
given its prior written consent thereto. 

 



3

 

 

5.2       Indemnification. The Escrow Agent shall be indemnified and held
harmless by the Company from and against any expenses, including counsel fees
and disbursements, or loss suffered by the Escrow Agent in connection with any
action, suit or other proceeding involving any claim which in any way, directly
or indirectly, arises out of or relates to this Agreement, the services of the
Escrow Agent hereunder, or the Escrow Shares held by it hereunder, other than
expenses or losses arising from the gross negligence or willful misconduct of
the Escrow Agent. Promptly after the receipt by the Escrow Agent of notice of
any demand or claim or the commencement of any action, suit or proceeding, the
Escrow Agent shall notify the other parties hereto in writing. In the event of
the receipt of such notice, the Escrow Agent, in its sole discretion, may
commence an action in the nature of interpleader in an appropriate court to
determine ownership or disposition of the Escrow Shares or it may deposit the
Escrow Shares with the clerk of any appropriate court or it may retain the
Escrow Shares pending receipt of a final, non appealable order of a court having
jurisdiction over all of the parties hereto directing to whom and under what
circumstances the Escrow Shares are to be disbursed and delivered. The
provisions of this Section 5.2 shall survive in the event the Escrow Agent
resigns or is discharged pursuant to Sections 5.5 or 5.6 below.

 

5.3       Compensation. The Escrow Agent shall be entitled to reasonable
compensation from the Company for all services rendered by it hereunder. The
Escrow Agent shall also be entitled to reimbursement from the Company for all
expenses paid or incurred by it in the administration of its duties hereunder
including, but not limited to, all counsel, advisors’ and agents’ fees and
disbursements and all taxes or other governmental charges.

 

5.4       Further Assurances. From time to time on and after the date hereof,
the Company and the Initial Stockholders shall deliver or cause to be delivered
to the Escrow Agent such further documents and instruments and shall do or cause
to be done such further acts as the Escrow Agent shall reasonably request to
carry out more effectively the provisions and purposes of this Agreement, to
evidence compliance herewith or to assure itself that it is protected in acting
hereunder.

 

5.5       Resignation. The Escrow Agent may resign at any time and be discharged
from its duties as escrow agent hereunder by its giving the other parties hereto
written notice and such resignation shall become effective as hereinafter
provided. Such resignation shall become effective at such time that the Escrow
Agent shall turn over to a successor escrow agent appointed by the Company, the
Escrow Shares held hereunder. If no new escrow agent is so appointed within the
60 day period following the giving of such notice of resignation, the Escrow
Agent may deposit the Escrow Shares with any court it reasonably deems
appropriate.

 

5.6       Discharge of Escrow Agent. The Escrow Agent shall resign and be
discharged from its duties as escrow agent hereunder if so requested in writing
at any time by the other parties hereto, jointly, provided, however, that such
resignation shall become effective only upon acceptance of appointment by a
successor escrow agent as provided in Section 5.5.

 

5.7       Liability. Notwithstanding anything herein to the contrary, the Escrow
Agent shall not be relieved from liability hereunder for its own gross
negligence or its own willful misconduct.

 

5.8       Waiver. The Escrow Agent hereby waives any right of set-off or any
other right, title, interest or claim of any kind (“Claim”) in, or to any
distribution of, the Trust Account (as defined in that certain Investment
Management Trust Agreement, dated as of the date hereof, by and between the
Company and the Escrow Agent as trustee thereunder) and hereby agrees not to
seek recourse, reimbursement, payment or satisfaction for any Claim against the
Trust Account for any reason whatsoever.

 



4

 

 

6.    Miscellaneous.

 

6.1       Governing Law. This Agreement shall for all purposes be deemed to be
made under and shall be construed in accordance with the laws of the State of
New York, without giving effect to conflicts of law principles that would result
in the application of the substantive laws of another jurisdiction.

 

6.2       Third Party Beneficiaries. Each of the Initial Stockholders hereby
acknowledges that the Underwriters are third party beneficiaries of this
Agreement and this Agreement may not be modified or changed without the prior
written consent of Cantor Fitzgerald.

 

6.3       Entire Agreement. This Agreement contains the entire agreement of the
parties hereto with respect to the subject matter hereof and, except as
expressly provided herein, may not be changed or modified except by an
instrument in writing signed by the party to the charged.

 

6.4       Headings. The headings contained in this Agreement are for reference
purposes only and shall not affect in any way the meaning or interpretation
thereof.

 

6.5       Binding Effect. This Agreement shall be binding upon and inure to the
benefit of the respective parties hereto and their legal representatives,
successors and assigns.

 

6.6       Notices. Any notice or other communication required or which may be
given hereunder shall be in writing and either be delivered personally or be
mailed, certified or registered mail, or by private national courier service,
return receipt requested, postage prepaid, and shall be deemed given when so
delivered personally or, if mailed, two days after the date of mailing, as
follows:

 

If to the Company, to:

 

Harmony Merger Corp.

777 Third Avenue, 37th Floor

New York, New York 10017

Attn: Eric S. Rosenfeld, Chairman and Chief Executive Officer

 

If to a Stockholder, to his address set forth in Exhibit A.

 

and if to the Escrow Agent, to:

 

Continental Stock Transfer & Trust Company

17 Battery Place

New York, New York 10004

Attn: Chairman 

 

A copy of any notice sent hereunder shall be sent to:

 

Cantor Fitzgerald & Co.

499 Park Avenue

New York, New York 10022

Attn: David Batalion

 



5

 

 

and:

 

Graubard Miller

The Chrysler Building

405 Lexington Avenue

New York, New York 10174

Attn: David Alan Miller, Esq.

 

and:

 

Ellenoff Grossman & Schole LLP

1345 Avenue of the Americas

New York, New York 10105

Attn: Douglas S. Ellenoff, Esq.

 

The parties may change the persons and addresses to which the notices or other
communications are to be sent by giving written notice to any such change in the
manner provided herein for giving notice.

 

6.7       Liquidation of the Company. The Company shall give the Escrow Agent
written notification of the liquidation and dissolution of the Company in the
event that the Company fails to consummate a Business Combination within the
time period specified in the Prospectus.

 

[Signature Page Follows]

 



6

 

 

WITNESS the execution of this Agreement as of the date first above written.

 



  COMPANY:         HARMONY MERGER CORP.         By: /s/ David D. Sgro     Name:
David D. Sgro     Title: Chief Operating Officer         INITIAL STOCKHOLDERS:  
        /s/ Eric S. Rosenfeld     Eric S. Rosenfeld         DKU 2013, LLC      
  By: /s/ Jeff Moses     Name: Jeff Moses     Title:         NPIC Limited      
  By: /s/ Greg Lemaich     Name: Greg Lemaich     Title: General Consel        
THE K2 PRINCIPAL FUND L.P.         By: /s/ Shawn Kimel     Name: Shawn Kimel    
Title: Managing Partner         COVALENT CAPITAL PARTNERS MASTER FUND, L.P.    
    By: /s/ William C. Stone Jr.     Name: William C. Stone Jr.     Title:
Authorized Signatory      

 



7

 

 

  HALCYON MASTER FUND L.P.   By Halcyon Offshore Asset Management LLC, its
investment manager         By: /s/ Manish K. Mital; /s/ Jacob Fishells     Name:
Manish K. Mital; Jacob Fishells     Title: General Counsel; Authorized Signatory
        ROSENFELD CHILDREN’S SUCCESSOR TRUST         By: /s/ Eric S. Rosenfeld  
  Name: Eric S. Rosenfeld     Title:           /s/ David D. Sgro     David D.
Sgro           /s/ Gregory Monahan     Gregory Monahan           /s/ Thomas
Kobylarz     Thomas Kobylarz           /s/ John Schauerman     John Schauerman  
        /s/ Adam Semler     Adam Semler           /s/ Leonard B. Schlemm    
Leonard B. Schlemm           /s/ Joel Greenblatt     Joel Greenblatt          
/s/ Jeff Hastings     Jeff Hastings         CONTINENTAL STOCK TRANSFER & TRUST
COMPANY         By: /s/ Kevin Jennings     Name: Kevin Jennings     Title:
Vice-President



 



8

 

 

EXHIBIT A

 

Name and Address of

Initial Stockholder

Number

of Shares

Stock

Certificate Number

Date of

Insider Letter

       

Leonard Schlemm

c/o Harmony Merger Corp.

777 Third Avenue, 37th Floor

New York, NY 10017

119,800 1 March 23, 2015        

John Schauerman

c/o Harmony Merger Corp.

777 Third Avenue, 37th Floor

New York, NY 10017

15,000 2 March 23, 2015        

Adam Semler

c/o Harmony Merger Corp.

777 Third Avenue, 37th Floor

New York, NY 10017

15,000 3 March 23, 2015        

Joel Greenblatt

c/o Harmony Merger Corp.

777 Third Avenue, 37th Floor

New York, NY 10017

15,000 4 March 23, 2015        

Eric Rosenfeld

c/o Harmony Merger Corp.

777 Third Avenue, 37th Floor

New York, NY 10017

1,525,566 5 March 23, 2015        

Rosenfeld Children’s Successor Trust

c/o Harmony Merger Corp.

777 Third Avenue, 37th Floor

New York, NY 10017

60,000 6 March 23, 2015        

David Sgro

c/o Harmony Merger Corp.

777 Third Avenue, 37th Floor

New York, NY 10017

310,956 7 March 23, 2015        

Greg Monahan

c/o Harmony Merger Corp.

777 Third Avenue, 37th Floor

New York, NY 10017

134,593 8 March 23, 2015        

Tom Kobylarz

c/o Harmony Merger Corp.

777 Third Avenue, 37th Floor

New York, NY 10017

60,335 9 March 23, 2015

  



9

 

 

Name and Address of

Initial Stockholder

Number

of Shares

Stock

Certificate Number

Date of

Insider Letter

       

Jeff Hastings

c/o Harmony Merger Corp.

777 Third Avenue, 37th Floor

New York, NY 10017

100,000 10 March 23, 2015        

Covalent Capital Partners Master Fund, L.P.

c/o Harmony Merger Corp.

777 Third Avenue, 37th Floor

New York, NY 10017

180,000 11 March 23, 2015        

Halcyon Master Fund L.P.

c/o Harmony Merger Corp.

777 Third Avenue, 37th Floor

New York, NY 10017

215,000 12 March 23, 2015        

DKU 2013 LLC

c/o Harmony Merger Corp.

777 Third Avenue, 37th Floor

New York, NY 10017

195,000 13 March 23, 2015        

NCIP Limited

c/o Harmony Merger Corp.

777 Third Avenue, 37th Floor

New York, NY 10017

40,000 14 March 23, 2015        

The K2 Principal Fund L.P.

c/o Harmony Merger Corp.

777 Third Avenue, 37th Floor

New York, NY 10017

40,000 15 March 23, 2015

 

 

10



 

 